Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant arguments and amendments are persuasive. With regard to independent claims 1, 12 and 20, the prior art of record fails to teach or suggest a fabric and method of making said fabric wherein the entire outer surface is hydrophobic and an inner surface that has both hydrophobic and hydrophilic regions and wherein the hydrophobic regions of the inner surface are in direct contact with the outer hydrophobic regions. 
Claims 14 and 18 were not rejected and as the claims are incorporated into claim 12, the previous 102 rejection over Fang is withdrawn.  Fang previously anticipated the method of claim 12, but as amended, Fang fails to teach or suggest the inner hydrophobic regions are in direct contact with the hydrophobic region on the outer surface.  
Reference to Loyan is withdrawn as Loyan is directed to fabric with a hydrophilic outer surface throughout the fabric and hydrophobic regions on the inner surface.  Loyan teaches the hydrophobic regions can extend into the fabric to 5-95% and does not teach hydrophobic regions on an outer surface in direct contact with hydrophobic regions on the inner surface.  Loyan is the opposite of the claimed invention.
As Fang fails to teach or suggest the hydrophobic regions of the inner side are in direct contact with the hydrophobic region that extends entirely on the other surface, The 35 USC 103 rejections over Fang as evidenced by and in view of Loyan and in further view of Chung, and White are withdrawn.
The prior art of record fails to teach or suggest a fabric and method of making a fabric with a hydrophobic outer surface and an inner surface of hydrophobic and hydrophilic regions wherein the hydrophobic regions of the inner surface extend and are in direct contact with the hydrophobic regions of the outer surface. 
Previously a terminal disclaimer overcame the obviousness double patenting rejection over US 10640915.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759